PER CURIAM.
From an examination of Section 193.-085(4)(b), Florida Statutes (1975), we conclude that the appellee as an owner of leased private cars is not liable for the taxes assessed by the appellant Department of Revenue in that the record is conclusive to the effect that appellee was not operating rolling stock in Florida for the tax year for which the assessment was made. General American Transportation Corporation v. Askew, 310 So.2d 46 (Fla. 1st DCA 1975), cert. denied 328 So.2d 840 (Fla.1975); City of Miami v. Schonfeld, 132 So.2d 767 (Fla.3d DCA 1961).
AFFIRMED.
McCORD, Acting C. J., SHIVERS, J., and MASON, ERNEST E., Associate Judge (Retired), concur.